         Case 1:19-cr-00251-LM Document 61 Filed 06/02/20 Page 1 of 2




                         UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEW HAMPSHIRE

THE UNITED STATES OF AMERICA


                v.                                             No. 19-cr-00251-LM


JOHNATHON IRISH

 ASSENTED-TO MOTION TO STAY PROCEEDINGS ON THE GOVERNMENT’S
         MOTION FOR PRELIMINARY ORDER OF FORFEITURE

         Johnathan Irish, through counsel, with the assent of the United States, requests

that the Court stay proceedings relating to the government’s motion for a preliminary

order of forfeiture.

         1. The defendant was convicted on a one-count indictment of being a prohibited

person in possession of a firearm, in violation of 18 U.S.C. § 922(g)(1). The indictment

included a standard forfeiture provision, pursuant to 18 U.S.C. § 924(d) and 28 U.S.C. §

2461(c), regarding firearms allegedly involved in the offense. After trial, the government

filed a motion for a preliminary order of forfeiture pursuant to Rule 32.2(b)(2).

         2. Also after trial, the defendant filed a pro se motion for a new trial which

alleged ineffective assistance of his trial counsel. That motion led the Court to replace

trial counsel with undersigned counsel.

         3. The parties have extended deadlines on the preliminary forfeiture issue several

times.

         4. Rather than requesting further deadline extensions, the parties agree and

request that the Court simply stay proceedings on the preliminary forfeiture issue until

the request for a new trial is resolved.



                                               1
       Case 1:19-cr-00251-LM Document 61 Filed 06/02/20 Page 2 of 2




        5. The defense and the government agree that:

            a. Proceedings regarding the government’s motion for preliminary forfeiture
               should be stayed until after the Court rules on the defendant’s motion for
               new trial.

            b. The defense expressly agrees that all of the government’s procedural and
               substantive rights regarding forfeiture are preserved.

            c. The defense expressly agrees that the firearms shall remain in the custody
               of the government.

            d. The government agrees that the rights of the defense to raise any valid
               objections to the forfeiture are preserved.

        6. The government, through Assistant United States Attorney Anna Krasinski,

assents to this motion.

        7. No additional memorandum is submitted because all legal authority needed to

act on this request is contained herein.

        WHEREFORE, the defense respectfully requests that the Court stay proceedings

relating to the government’s motion for a preliminary order of forfeiture until the request

for a new trial is resolved.

        Date: June 2, 2020                                    Respectfully submitted,

                                                              /s/ Richard Guerriero
                                                              Richard Guerriero, Esq.
                                                              N.H. Bar ID. 10530
                                                              Lothstein Guerriero, PLLC
                                                              Chamberlain Block Building
                                                              39 Central Square, Suite 202
                                                              Keene, NH 03431
                                                              Telephone: (603) 352-5000

                               CERTIFICATE OF SERVICE

        I hereby certify that this document, filed through the ECF system, will be sent
electronically to the registered Participants as identified on the Notice of Electronic Filing
(NEF) and paper copies will be sent to those indicated as nonregistered participants on
the date the document was signed by me.
                                                                /s/ Richard Guerriero

                                              2
